Exhibit 10.28

FIRST AMENDMENT TO EMPLOYMENT CONTRACT

This FIRST AMENDMENT is made as of the 15th day of November, 2006 (the
“Effective Date”), between DAVID CATHCART (hereinafter referred to as
“Employee”) and TRX, INC., a Georgia corporation (hereinafter referred to as the
“Company”).

WHEREAS, Employee and the Company previously entered into that certain
Employment Contract dated as of July 1, 2005 (the “Employment Contract”); and

WHEREAS, Employee and the Company desire to further amend certain terms and
provisions of the Employment Contract;

NOW, THEREFORE, for and in consideration of the sum of Ten and no/100 Dollars
($10.00) in hand paid each to the other and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Employee and the Company hereby agree to amend the Employment Contract as
follows:

 

  1. Section 1 of the Employment Contract is amended to extend the Initial Term
through and until July 1, 2008.

 

  2. Section 2 of the Employment Contract is amended by deleting the paragraph
and replacing it with the following:

Duties and Responsibilities. Employee shall be employed as Chief Financial
Officer reporting directly to the Chief Executive Officer. As Chief Financial
Officer, Employee shall have day-to-day responsibilities related to overseeing
all finance and accounting functions, including but not limited to financial
reporting and taxes, investor relations, performing and directing financial
analysis to support operational, sales, pricing and marketing decisions, and
certain administrative functions, in addition to any specific related duties and
responsibilities as may be assigned to him by the CEO of the Company. In
addition, during the Term of this Employment Contract, Employee shall be
responsible for preparing and submitting to the Company at least ninety
(90) days prior to the end of the Company’s calendar year an annual budget and
business plan for the operation of the Company for the upcoming calendar year.
Said annual budget and business plan either shall be approved as submitted, or
modified, revised, or amended by the Company and delivered to Employee as the
annual budget and business plan for the Company during the applicable calendar
year. Employee agrees that he will not take any action inconsistent with the
annual budget and business plan of the Company, as approved by the Company.

 

  3. Section 3(a) of the Employment Contract is amended to increase the Base
Salary to $275,000.00, as of the Effective Date.

 

1



--------------------------------------------------------------------------------

  4. Section 3(b) of the Employment Contract is amended to increase the
automobile allowance to $1,000 per month, as of the Effective Date.

 

  5. Section 3(c) of the Employment Contract is amended to state that the bonus
range shall be “0% to 50%.”

 

  6. Section 3(e) of the Employment Contract is amended to substitute “four
(4) weeks” where “three (3) weeks” currently appears.

 

  7. Sections 6(c) and (d) of the Employment Contract are amended to substitute
“twelve (12) months” wherever the words “six (6) months” currently appear.

 

  8. Section 6 is amended to add a new subsection 6(f), as follows:

(f) Renewal. This Employment Contract shall automatically renew for successive
two-year terms (each, a “Renewal Term”), unless either party shall provide
notice of non-renewal at least twelve (12) months prior to the expiration of the
then-current Initial Term or Renewal Term, as applicable. The Initial Term and
any Renewal Terms shall be collectively referred to as the “Term” of this
Employment Contract. In the event either party provides at least twelve
(12) months’ prior notice of non-renewal in accordance with this paragraph, this
Employment Contract shall terminate at the end of the then-current Term, and
Employee shall receive his Base Salary and other benefits as provided herein
through the end of the Term and not thereafter.

 

  9. Except as specifically amended herein, the Employment Contract shall remain
in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

EMPLOYEE:

/s/ David Cathcart

David Cathcart COMPANY: TRX, INC. By:  

 

/s/ Norwood H. Davis III

Printed Name:   Norwood H. Davis III

Title:  

President & CEO

 

2